DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
2.	Applicant’s arguments, see pages 1-2, filed 12/28/2021, with respect to claims 1-9 have been fully considered and are persuasive.
3.	Applicant's amendment filed on 12/28/2021 has been considered and entered for the record. 
4.	The Examiner acknowledges that applicants have filed a Terminal Disclaimer in response to the obviousness type double patenting rejection, the terminal disclaimer has been approved and the rejections are now moot.

Reasons for Allowance
5.	Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art of record fails to anticipate or suggest or render obvious a lithium battery comprising a separator/anode assembly, the separator/anode assembly comprising: an anode layer; and a porous separator layer on one side of said anode layer, said porous separator layer comprising a polymer and inorganic oxide particles; wherein a pigment dispersion of said anode layer is coated directly on a nanoporous structure of said porous separator layer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723